Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Examiner’s Amendment and Examiner’s Reasons for Allowance action is in response to the filing of 09/25/2019. Claim 1-12 are presently pending in the application and have been considered as follows.

Examiner Note
A terminal disclaimer was filed and approved on 04/23/2021 therefore a double patenting rejection against US 10482259 is not warranted.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/25/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Grant M. McNeilly (Reg. No. 69137) on 04-22-2021.

The application has been amended as follows: 
Currently Amended) Claim 5. A system, comprising:
a user interface terminal; and
a computing system physically coupled to the user interface terminal and having a memory and a processor;
wherein the memory includes computer executable code that causes the system 
receive, from a user application executing under a first operating system configuration on a computing device, a request to execute a second operating system configuration of a set of operating system configurations, wherein the second operating system configuration is signed by a private key of a public-private key pair; and
during a pre-boot state of the computing device:
receive, from the user interface terminal, a signal confirming the received request;
move a public key of the public-private key pair to a protected memory of the computing system in response to receiving the signal confirming the request;
and execute a boot loader having access to the protected memory to authenticate the second operating system configuration using public key stored in the protected memory, and to boot the second operating system configuration in response to the authenticating.


Allowance

Claims 1-12 are allowed.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: although the prior art of record (such as Anderson et al. (US20120226895)) provides a  pre-operating system environment on a device prior to loading and running an operating system on the device, a policy identifying configuration settings for at least one operating system is obtained. The operating system is prevented from changing this policy. This policy is compared to configuration values used by the operating system, and the operating system is allowed to boot with the configuration values if the configuration values satisfy the policy. However, if the configuration values do not satisfy the policy, then a responsive action is taken... (Para. 0003)

none of the prior art, alone or in combination, teaches

 Independent Claim 1:  “…during a pre-boot state of the computing device: receiving, from a local interface physically coupled to the computing device, a signal confirming the received request; moving a public key of the public-private key pair to a protected memory in response to receiving the signal confirming the request; and executing a boot loader having access to the protected memory to authenticate the second operating system configuration using the public key stored in the protected memory, and to boot the second operating system configuration in response to the authenticating.”

in view of other limitations of claim 1.

Independent Claims 5 and 9 are allowed based on reasons mentioned above in regards to independent claim 1.

Dependent claims are allowed as they depend from an allowable independent claim.

The closest prior art made of record are:
Anderson et al. (US20120226895) In a pre-operating system environment on a device prior to loading and running an operating system on the device, a policy identifying configuration settings for the operating system is obtained. The operating system itself is prevented from changing this policy, but the policy can 
Gunti et al. (US 20180032734) A computer system is securely booted by executing a boot firmware to locate a boot loader and verify the boot loader using a first key that is associated with the boot firmware. Upon verifying the boot loader, computer system executes the boot loader to verify a system software kernel and a secure boot verifier using a second key that is associated with the boot loader. The secure boot verifier is then executed to verify the remaining executable software modules to be loaded during boot using a third key that is associated with the secure boot verifier and a fourth key that is associated with a user of the computer system.
French et al. (US 20020073201) A method of selecting an operating system at a target device in communication with a server is provided. A network bootstrap program is initiated at the target device prior to executing an operating system at the target device. The target device sends a bootstrap list command from the target device to the server and receives an operating systems list of at least one operating system. A target operating system is then selected from the operating systems list.
 Rivera (US 20150019850) Methods and systems for firmware based system security, integrity, and restoration are disclosed, including (a) determining in a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C HARRIS whose telephone number is (571)270-7841.  The examiner can normally be reached on Monday through Friday between 8:00 AM to 4:00 PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/CHRISTOPHER C HARRIS/Primary Examiner, Art Unit 2495